Citation Nr: 1241554	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-09 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease, claimed as mechanical low back pain (a back disability), to include as secondary to service-connected disabilities.

2.  Entitlement to an initial compensable evaluation for right knee osteoarthritis/degenerative joint disease (DJD) and chondromalacia, claimed as patellofemoral syndrome (a right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim is now with the RO in Atlanta, Georgia.

In December 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to afford the Veteran VA examinations of the conditions on appeal.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the February 2011 Board Remand is included in the Duties to Notify and Assist section below.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  In this regard, the Board notes that there is additional medical evidence (specifically, QTC examinations) in the Veteran's Virtual VA file submitted after the case was certified to the Board that was not considered in the most recent February 2012 supplemental statement of the case.  The Veteran did not submit a waiver of initial RO consideration of this evidence.

Upon review of the evidence (QTC examinations of service-connected right hip disability and pseudofolliculitits barbae, merely indicate examinations for disabilities whose existence is simply not at issue - the critical question is their association with service or a service connected disability), the Board finds that these records are not pertinent to the Veteran's claims and there is no reason to seek a waiver of consideration of the evidence by the RO or to remand the matter for RO consideration of the evidence in the first instance.  38 U.S.C.A. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's back disability was not caused or aggravated by his service-connected disabilities, and is not otherwise etiologically related to his active service.

2.  In the absence of limitation of motion, the Veteran's right knee disability was established by X-ray evidence of osteoarthritis/DJD of the right knee.

3.  From March 22, 2011, forward, the Veteran's right knee disability results in slight knee instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for entitlement to a 10 percent disability evaluation, but no higher, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5258-5263 (2011).

3.  From March 22, 2011, forward, the criteria for a separate 10 percent disability rating, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

A service treatment report, dated September 2003, indicated the Veteran's complaint of low back pain for three weeks after sleeping on the couch.  The medical health professional noted no aggravating or easing factors and no radicular symptoms.  The Veteran reported no previous back pain.  At that time, he had range of motion within normal limits and was ultimately assessed with muscular low back pain.

In a service treatment report from November 2004, the Veteran clearly indicated that he did not have recurrent back pain or any back problem.  He did note, however, that he did "have problems sleeping in my rack sometimes because of pain in my back it causes."  Significantly, the associated report of medical examination revealed a normal clinical evaluation of the Veteran's spine and other musculoskeletal systems.

These service treatment records, as a whole, provide some evidence against the Veteran's claim.  While back pain was indicated twice, over the course of years-long service with copious service treatment records, various physical examinations spanning the Veteran's service indicated a normal spine.  Indeed, a mere one-time assessment of muscular low back pain was treated in September 2003 with no additional, subsequent treatment for a back condition, indicating an acute muscle problem of the back which was resolved, shortly after, providing evidence against this claim.

Approximately one month after separation from service, the Veteran submitted a claim for "mechanical lower back," among other conditions.  He was afforded a VA examination in January 2006.  At that time, the Veteran reported that the date of onset of his low back condition was 1996 and that he had pain when sleeping on the ship.  The examiner noted the September 2003 service treatment report of treatment for muscular low back pain (approximately six years after his claimed onset of a back condition).

X-ray results revealed no evidence of degenerative changes or disc space narrowing in the lumbar spine.  The VA staff radiologist verified the impression of "[n]o evidence of compression deformity or any significant disc space narrowing."  Despite these findings, the January 2006 VA examiner diagnosed the Veteran with lumbosacral strain, based on the Veteran's subjective complaints of back pain.  Indeed, there was no objective evidence of a back disability at that time.  Significantly, the examiner did not offer an opinion as to the etiology of the lumbosacral strain.

The Veteran was afforded another VA examination in March 2008.  The VA examiner noted the Veteran's September 2003 in-service assessment of muscular low back pain and the Veteran's report of having pain in the lower part of his back that radiates to the right.  

Upon physical examination of the lumbar spine, the March 2008 VA examiner indicated that the Veteran had a normal gait and normal posture.  He had no indication of spinous or paraspinous tenderness.  Also, he had no indication of muscle spasms and had full range of motion.

Results of lumbosacral spine X-rays revealed satisfactory alignment, normal intervertebral disc spaces, and no significant degenerative changes, which was verified by a staff radiologist.  At that time, the assessment was a normal lumbosacral spine.

The March 2008 VA examiner explained his finding:

The veteran only had one complaint about his back when he was in the military service and that was for a non injury muscle spasm, which he evidently had[,] was treated conservatively and he was never seen again for his back.  The veteran did indicate that he has had problems since the service; however, considering the minor issue that he had in the military service and that it was not due to any specific injury.  There is little evidence that would have become chronic.  He has a normal examination and normal x-rays.  It is therefore my impression, that his lumbosacral spine is not connected to the one incidence of back spasm he had when he was in the military service.

This medical opinion weighs heavily against the Veteran's claim of service connection for a back disability on a direct basis.  The VA examiner provided a detailed explanation, which was clearly based on a review of the Veteran's relevant history.

Pursuant to the February 2011 Board Remand, the Veteran underwent another VA examination of his back in March 2011 to determine whether his claimed back disability was caused or aggravated, i.e, increased in severity due to, his service-connected right hip and right knee disabilities.  The examiner noted his review of the claims file, including the Veteran's relevant service treatment records and March 2008 VA examination report.  At that time, the Veteran reported that he currently had pain in the right buttock and minimal pain in the middle of his back.  Upon questioning the Veteran about his claimed back condition, the examiner noted the following:

In asking [the Veteran] how this was connected with the military, he states that he complained a number of times in the military and sought medical attention he says at least 10 times.  He also states that when his right hip was complained about, at that time he had back pain.  However, on reviewing the record, he did complain of right hip problems a couple of times, but there was no mention of the back and he states that the first time his back gave him a problem, he fell out of his hammock and he twisted his back multiple times, however, I could find no evidence of this in the military.  The meager occasions when the back was mentioned is listed in the information given above.  It is noted that in the C&P examination done in 03/2008 the examiner could not find corroboration of his back problem from his military records.

X-rays of the lumbar spine taken during the March 2011 VA examination revealed early degenerative joint changes at the L5 and S1 level expressed with slight loss of disc space.  There were no osteophytes present and the VA examiner noted that the x-rays of the lumbosacral spine taken in 2008 were normal.

Regarding the etiology of the Veteran's back disability, the March 2011 VA examiner opined:

Regarding the low back, examination today was nearly normal and the x-rays show early degenerative joint disease at the L5, S1 level without osteophytes and this would be compatible with a person at age 45.  In his military career, there is minimal evidence of a back problem and x-rays done in 2006 and 2008 of his back were read as normal.  X-rays today showed minimal changes.  Regarding its connection with the right knee or hip, the patient has a virtually normal gait with a free range of motion in the right knee and the type of back pain that he has is within what one would expect at age 45.

Based on the above rationale, the examiner concluded that the "diagnosis is lumbar spine degenerative disc disease and it is less likely as not that his current low back condition is either caused by or aggravated by his service connected right knee or hip condition.  Rationale given above."

The Board finds that this medical opinion provides highly probative evidence against the Veteran's claim as it not only fails to establish that his back disability is proximately due to or caused by his service-connected right hip or right knee disabilities (or any service-connected problem), it contradicts that nexus.

In this case, the only evidence supportive of the Veteran's claims consists of the statements of the Veteran himself.  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the United States Court of Appeals for Veterans Claims (Court) categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matters of whether the current back disability (which was only objectively diagnosed during the most recent March 2011 VA examination) is related to service approximately seven years ago or is related to his service-connected disabilities, including his right hip and right knee, are clearly matters that are far removed from the realm of lay expertise.  The Veteran has not demonstrated any medical expertise and is not competent to offer an opinion concerning medical etiology in this case.

In any event, the Veteran's opinions are clearly outweighed by the medical opinions of the March 2008 and March 2011 VA examiners, supported by rationales and the examiners' medical expertise.

In addition, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this regard, the Board has also considered the Veteran's at least implicit assertion of continuity of symptomatology, specifically, back pain during and since service.  Here, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

As to some of the factors that go into making credibility determinations, both the Court and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In this case, the Board finds that the Veteran is competent to report that in service and continuing since service, he has experienced symptoms, such as back pain, as this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board does not find his statements of continuity of pain symptomatology to be credible.

Aside from the one-time treatment of muscular low back pain in-service in September 2003, the only other time the Veteran indicated pain in his back was in November 2004.  In fact, in the voluminous service treatment reports of record spanning years of military service, which the Board has reviewed in great detail, there are no other complaints of, or treatment for, a back problem.  It is evident from the copious service treatment records, over the course of the Veteran's 15-year long active service, that had the Veteran experienced back pain or other back problems in service, he would have sought treatment for such conditions given his apparent ease of seeking treatment for any other problems.  In this case, the Board must find that the detailed service records provide highly probative factual evidence against his claim of a back problem that existed for years in service.  

Additionally, the Veteran's statements regarding onset of symptomatology and treatment for back pain are inconsistent throughout the claim and appeal process.  Indeed, during the January 2006 VA examination, the Veteran reported the onset of his low back condition to be dated in 1996, with initial manifestations of "pain while sleeping on ship."  In fact, the Veteran did not complain of such back pain while sleeping until the September 2003 service treatment record.

During the March 2008 VA examination, the examiner specifically addressed the Veteran's lay contentions of back problems since service.  He explicitly concluded that even considering the minor issue of back pain he had in service, it was not due to any specific injury and there was "little evidence that [the Veteran] sustained any type of back problem in the military service that would have become chronic."

Further impeaching his credibility, the March 2011 examiner also noted the Veteran's reports that he "complained a number of times in the military and sought medical attention he says at least 10 times."  He also reported falling out of a hammock and twisting his back multiple times.  Upon review of the Veteran's abundant service treatment reports, the examiner noted that there was no evidence of these injuries and complaints, and in fact, indicated that the in-service records reflected "meager occasions when the back was mentioned."

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Here, however, the mere assertion of continuing symptoms is insufficient to support service connection based on continuity where the Board has concluded, as in this case, that the Veteran's statements are incredible.

Critically, the above inconsistent statements call into question the Veteran's credibility with respect to his allegations that he has had such pathology since service.  The Board finds that the lack of objective documentation of these alleged complaints (aside from the one-time assessment of muscular low back pain) coupled with the lack of complaints back pain between November 2004 (his only other complaint of in-service back pain) and December 2005 (when he submitted a claim for service connection for back pain), serves to impeach the Veteran's credibility with respect to these recollections of experiencing back pain in service and since service.

In short, the Veteran's own, inconsistent statements regarding onset of symptomatology and treatment for back pain in-service, and the VA examiners' opinions against the Veteran's claim, clearly outweigh the Veteran's recollection of events at this time.

Based on the above, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether a current back disability is related to his service or service-connected disabilities.

Hence, the preponderance of the evidence of record is against a grant of service connection for a back disability, to include as secondary to service-connected disabilities, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a right knee disability in the May 2006 rating decision, currently on appeal.  At that time, he was assigned a noncompensable evaluation for the right knee.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, consideration of pain and functional loss is required only with respect to those Diagnostic Codes for which the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, the Court has held that held that in cases where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

Additionally, limitation of motion and instability of the knee are two separate disabilities.  As such, a veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In this case, the Veteran's service-connected right knee disability is rated under Diagnostic Code 5099 and 5014.  38 C.F.R. § 4.71a.  The RO assigned Diagnostic Code 5099 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.

The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5014, for osteomalacia.  However, the Board finds that the Veteran's service-connected right knee disability is more appropriately and favorably rated under Diagnostic Code 5003, for degenerative arthritis (hypertrophic or osteoarthritis).

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  Notably, Diagnostic Code 5014, under which the RO evaluated the Veteran's right knee, is within this set of diagnostic codes and associated conditions associated with Note (2).

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In March 1992, a report of medical examination in-service revealed bilateral patellofemoral syndrome with slight deformity to the right knee.  He had full function.

In December 1994, the Veteran continued to complain of knee pain.  At that time, his right knee range of motion was within normal limits with no pain or symptoms at end ranges.  Resisted flexion and extension produced some discomfort during flexion at lateral hamstring attachment.  There was no pain, symptoms, or weakness with strong, resisted extension.  There was a palpable "click" of the right patella during shallow knee bends with discomfort.

A service treatment report from March 1996 indicated intermittent right knee pain since 1986.  Upon examination, the Veteran's right knee was nontender and had full range of motion.  He had crepitus but no laxity to varus and valgus stress and negative drawer sign.  

A November 2004 service treatment report indicated right knee pain which was worsening in intensity and frequency over the past year.  He had occasional swelling, no mechanical symptoms, no instability, and no deformity.  His range of motion was measured at zero degrees of extension and 120 degrees of flexion.  He had pain with the McMurray test but he had a stable varus and valgus test without pain.  According to his plain films, there was minimal osteophytes and minimal joint narrowing medially.  The assessment was medial meniscus tear versus early arthritis.

Following that treatment, in November 2004, the radiologist's interpretation of the Veteran's right knee was mild osteoarthritis.

In July 2005, a magnetic resonance imaging (MRI) of the right knee with plain films revealed high grade condromalacia of the lateral compartment.  There was a form of a bucket-handle tear of the lateral meniscus with destruction of the posterior attachment and remaining lateral meniscal tissue.  The anterior cruciate ligament and posterior cruciate ligament were intact as were the medial and lateral collateral ligaments.

During the January 2006 VA examination, the Veteran had bilateral knee pain and was diagnosed with degenerative joint disease of the right knee.  However, there were no x-rays taken at that time and right knee range of motion was not measured.

The Veteran underwent a VA examination of his right knee in March 2008.  He complained of popping, pain, and swelling.  He also subjectively complained of instability several times a month.  He did not have locking and did not use braces.  

Upon physical examination of the right knee, the March 2008 VA examiner noted some bursa swelling around the patella but it was nontender.  He had not tendnerness or swelling around the medial, lateral, and posterior aspects of the joint.  He walked without any indication of a limp.  His flexion was measured at 140 degrees and extension at zero degrees.  Repeat flexion and extension of his knee produced no indication of pain, weakness, or fatigue.  However, he did have a patella click in flexion.  Lateral and medial stress of the knee showed no laxity of the lateral or medial collateral ligaments and had negative anterior posterior drawer sign, which indicated intact anterior posterior cruciate ligaments.  His McMurray's sign was negative.  X-ray results revealed minimal degenerative change at the medial part of the knee.

The Veteran was afforded another VA examination of his right knee in March 2011.  He reported having swelling and pain but there was no evidence of locking or giving way.  He stated that the knee pops and indicted that the knee was popping when moving it, however, there was no evidence of pain.  Thus, the examiner noted that he had painless popping of the knee.

A physical examination of the right knee revealed that the Veteran was not in acute pain.  He walked without a limp, although he had some degree of valgus.  There were no signs of inflammation and had no effusion.  The inferior part of the patella at the joint line had some swelling but the swelling was not ballotable, indicating that it was not a fluid swelling.  Range of motion of the right knee was zero degrees of extension and 130 degrees of flexion.  The ranges of motions were repeated three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  In short, there was no additional loss of joint function or motion with use due to repeated testings.  Importantly, he had 1+ instability in the mediolateral plane and no instability in the anteroposterior plane.  The March 2011 examiner could not detect any crepitations or effusion.  X-rays of the right knee revealed some degenerative joint disease in the lateral compartment of the right knee.

Here, the Veteran's right knee disability has been variously diagnosed.  They include patellofemoral syndrome, mild osteoarthritis, chondromalacia, and degenerative joint disease.  Given the above and with consideration of the benefit-of-the-doubt rule, the Board finds that the most favorable diagnosis is the osteoarthritis/DJD under Diagnostic Code 5003.  X-ray evidence from November 2004, March 2008, and March 2011 objectively confirmed osteoarthritis/DJD of the right knee and a 10 percent rating is warranted.  Indeed, the Veteran's right knee disability does not result in compensable limitation of motion (explicitly indicated in several medical records in-service and post-service).  As such, if the Veteran were rated under Diagnostic Code 5014 (as originally assigned by the RO), the 10 percent rating based on X-ray findings, will not be utilized.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 2.

As such, given the above, an initial 10 percent disability evaluation is warranted for the Veteran's service-connected right knee disability based upon x-ray evidence of degenerative arthritis of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  An evaluation in excess of 10 percent disabling is not appropriate as the Veteran has had full or near full range of motion of his right knee.  

Simply stated, the Veteran's right knee is not manifested by limitation of motion, much less painful limitation of motion.  Thus, in the absence of limitation of motion, a 10 percent rating, but no higher is warranted for x-ray evidence of osteoarthritis/DJD of the right knee.

The Board has also considered other Diagnostic Codes in order to provide the Veteran with the most beneficial disability rating for his right knee disability.  In this regard, as noted above, the Veteran had full or near full range of motion during this time period (i.e. no limitation of motion warranting an evaluation in excess of 10 percent disabling); therefore, higher disability ratings are not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Also, as there is no lay or medical evidence of ankylosis, semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).

Significantly, Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

During the March 2011 VA examination, the examiner found objective evidence of instability in the mediolateral plane.  There was no instability in the anteoposterior plane and as such, the Board finds that the Veteran, at that time, had no more than slight lateral instability of the right knee, warranting a separate, 10 percent disability rating for right knee instability from March 22, 2011, forward.  Indeed, the evidence does not indicate moderate instability of the right knee and the examiner noted "minimal problems in the knee."  This suggests that the Veteran's right knee instability is best represented by a "slight" rating and a separate evaluation in excess of 10 percent for instability is not warranted.

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a right knee condition.  There are no manifestations of the Veteran's right knee disability that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  Indeed, there is no evidence of record indicating that the Veteran's right knee disability resulted in marked interference with his employment or hospitalizations.  In fact, the March 2011 VA examiner noted that the Veteran did not have any incapacitating episodes in the past 12 months.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and has not been since 2009 (as reported during his March 2011 VA examination).  However, he has not alleged that he is unemployable solely on account of his service-connected right knee disability.  Indeed, the Veteran's right knee disability did not interfere with normal activities of daily living.  The March 2011 VA examiner noted that the Veteran could dress and undress himself and handle his food and toilet.  He could walk a mile and could lift 80 pounds.  In fact, the Veteran himself reported at that time that when he moved to Georgia in 2009, he "had not worked since then.  He states that since 06/2009 he has been seeking employment."  Thus, the Board finds that Rice is inapplicable since there is no suggestion of unemployability due to the Veteran's service-connected disability currently on appeal.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The notification obligation with respect to the issue of service connection for a back disability as secondary to service-connected disabilities was partially accomplished by way of letters from the RO to the Veteran dated in January 2006, May 2006, and July 2007.  With respect to notice regarding service connection for claims on a secondary basis, while the Veteran was not provided this specific information, through his testimony and continued representation, he has demonstrated actual knowledge of how to substantiate a claim for secondary service connection.

Indeed, during the hearing, when questioned by his representative whether any examiner has said that his right knee disability was leading to or aggravating his back condition, the Veteran answered, "they were more or less saying the way my knee is the way it bends or whatever that it would change my walk and the way my - instead of heel toe, all that goes in alignment and they said it starts from there and it just travels through your body so back, knee, hip, they were saying it could be related."  Hearing transcript at 6.  As such, he has demonstrated his knowledge of the requirements regarding secondary service connection and had meaningful opportunities to participate in the adjudication of his claim (to include testifying in the December 2010 Board hearing and undergoing multiple VA examinations), thus curing any notice deficiency.

With respect to the claim for a higher initial evaluation of service-connected right knee disability, this appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.

In this regard, the Board further finds that there has been substantial compliance with its prior February 2011 Board Remand as the RO afforded the Veteran appropriate VA examinations of his claimed conditions in March 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, VA has afforded the Veteran with VA examinations in January 2006, March 2008, and March 2011, in connection with his claims.  The VA examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board notes that the Veteran was afforded another VA examination of his claimed back disability in March 2011 as the March 2008 VA examiner failed to address the issue of aggravation.  However, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not make the entire opinion "void", particularly dealing with complex medical causation issues, with multiple parts to the causation question, if that part of the medical opinion has actual validity (based on a review of the evidence).  Indeed, as noted above, taken together, the March 2008 and March 2011 VA examinations are sufficient for adjudication of the service connection back disability claim.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities, is denied.

Entitlement to an initial 10 percent evaluation, but no higher, for a right knee disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

From March 22, 2011, forward, entitlement to a separate 10 percent evaluation, but no higher, for right knee instability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


